NUMBER 13-09-00202-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


JOHN GILBERT SALAZAR,                                                       Appellant,

                                           v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 156th District Court
                          of Bee County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
               Memorandum Opinion by Justice Garza

      On August 16, 2007, appellant, John Gilbert Salazar, was charged by indictment

with two counts of indecency with a child by touching, a second-degree felony, and two

counts of an improper relationship between an educator and a student, also a second-

degree felony. See TEX . PENAL CODE ANN . §§ 21.11(a)(1), (d) (Vernon 2003), 21.12(a)-(b)

(Vernon Supp. 2008). Pursuant to a plea agreement with the State, Salazar pleaded guilty

to the two counts of indecency with a child, and the State agreed to dismiss the remaining
two counts alleged in the indictment. The trial court accepted Salazar’s plea, deferred an

adjudication of guilt, placed him on five years’ community supervision, and imposed a

$5,000 fine.

        Subsequently, on January 27, 2009, the State filed a motion to revoke Salazar’s

community supervision, alleging that Salazar: (1) failed to complete the Sex Offender

Group Therapy Program; (2) failed to pay a statutory supervisory fee of $60.00 per month

and the $5,000 fine in the amount of $160.00 per month; and (3) disobeyed a court order

to remain more than 1,000 feet of any public or private school, public park, or place of

business intended to service the needs of children under eighteen years of age. The trial

court conducted a hearing on the State’s motion to revoke on March 3, 2009. At the

hearing, Salazar, after being admonished, pleaded “true” to the allegations contained in

the State’s motion to revoke.

        The trial court concluded that Salazar had violated the terms of his community

supervision, revoked his community supervision, and sentenced him to ten years’

incarceration in the Institutional Division of the Texas Department of Criminal Justice for

each count.1 A $5,000 fine was imposed as to only one of the counts, and the trial court

ordered that the incarceration terms run concurrently.                       The trial court also certified

Salazar’s right to appeal his sentence, and Salazar now brings this appeal. We affirm.

                                               I. ANDERS BRIEF

        Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Salazar’s

court-appointed appellate counsel has filed a brief with this Court, stating that her review

of the record yielded no grounds or error upon which an appeal can be predicated.

Counsel’s brief meets the requirements of Anders as it presents a professional evaluation
        1
          The punishm ent range for a second-degree felony is im prisonm ent “for any term of not m ore than
20 years or less than 2 years” and an optional fine not to exceed $10,000. See T EX . P EN AL C OD E A N N . § 12.33
(Vernon 2003).
                                                         2
demonstrating why there are no arguable grounds to advance on appeal. See In re

Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) (“In Texas, an Anders brief

need not specifically advance ‘arguable’ points of error if counsel finds none, but it must

provide record references to the facts and procedural history and set out pertinent legal

authorities.”) (citing Hawkins v. State, 112 S.W.3d 340, 343-44 (Tex. App.–Corpus Christi

2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Salazar's appellate counsel has carefully discussed why, under controlling authority,

there are no errors in the trial court's judgment. Counsel has informed this Court that she

has: (1) examined the record and found no arguable grounds to advance on appeal, (2)

served a copy of the brief and counsel’s motion to withdraw on Salazar, and (3) informed

Salazar of his right to review the record and to file a pro se response.2 See Anders, 386
U.S. at 744; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409

n.23. More than an adequate period of time has passed, and Salazar has not filed a pro

se response. See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel's brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for
        2
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                                          III. MOTION TO WITHDRAW

         In accordance with Anders, Salazar’s attorney has asked this Court for permission

to withdraw as counsel. See Anders, 386 U.S. at 744; see also In re Schulman, 252
S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex. App.–Dallas

1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he must

withdraw from representing the appellant. To withdraw from representation, the appointed

attorney must file a motion to withdraw accompanied by a brief showing the appellate court

that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion to withdraw.

Within five days of the date of this Court’s opinion, counsel is ordered to send a copy of

the opinion and judgment to Salazar and to advise Salazar of his right to file a petition for

discretionary review.3 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at

412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).



                                                                DORI CONTRERAS GARZA
                                                                Justice

Do Not Publish.
TEX . R. APP. P. 47.2(b)
Memorandum Opinion delivered and
filed this the 15th day of October, 2009.


         3
            No substitute counsel will be appointed. Should Salazar wish to seek further review of this case by
the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within thirty
days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this Court.
See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which it will
be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A P P . P. 68.3; 68.7. Any petition for
discretionary review should com ply with the requirem ents of Rule 68.4 of the T exas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.



                                                          4